Name: 82/324/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 24 May 1982 extending the suspension of imports of all products originating in Argentina
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-25

 Avis juridique important|41982D032482/324/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 24 May 1982 extending the suspension of imports of all products originating in Argentina Official Journal L 146 , 25/05/1982 P. 0002 - 0002*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 24 May 1982 extending the suspension of imports of all products originating in Argentina (82/324/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The suspension of imports of all products falling within the ECSC Treaty and originating in Argentina with a view to their being put into free circulation in a Member State of the Community is hereby extended. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 24 May 1982. The President L. TINDEMANS